DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference characters 22a & 22b (in Figs. 1 and 6).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities: as noted in the drawings objections above.  Appropriate correction is required.
In addition, the specification is further objected to as failing to provide proper antecedent basis for the claimed subject matter.  Correction of the following is required: “a continuous unitary strap” as in claims 6 and 15 (respectively).  See 37 CFR 1.75(d)(1) and MPEP §608.01(O).  

Claim Objections
Claim 17 is/are objected to because of the following informalities: 
In claim 17, Ln. 7-8, the phrase, “…the first connector and the second connector have include a first strap and a second strap…’ could read “…the first connector and the second connector [[have]] each include a first strap and a second strap…”   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, Ln. 4, the phrase, “…the slots…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “a pair of slots” when referring to “the slots” OR different “slots”? Further clarification is required.
	In claim 2, Ln. 2, the phrase, “…the slots…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “a pair of slots” (claim 1, Ln. 3; which claim 2 depends from) when referring to “the slots” OR different “slots”? Further clarification is required.
	In claim 11, Ln. 4 and 6, the phrase in each instance, “…the slots…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “a pair of slots” when referring to “the slots” OR different “slots”? Further clarification is required. 
	In claim 17, Ln. 4 and 6, the phrase in each instance, “…the slots…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “a pair of slots” when referring to “the slots” OR different “slots”? Further clarification is required.
As for claims 2-10, 12-16 and 18-20, due to their dependencies from claims 1, 11 and 17 (respectively), they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11-13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leatherman (US 20210052096; hereinafter Leatherman).
Regarding claim 1, Leatherman discloses a receptacle (10) comprising:
a wrap (20) configured to define a chamber (80 or 90) for receiving a container;
a pair of slots formed in the wrap (see Leatherman Figs. 6-15); and
a first connector (i.e. in the form of a gusset (122)) exposed through a first one of the slots and coupled to a surface of the wrap (Leatherman [0029-0043] and Figs. 1-15).
Regarding claim 2, Leatherman further discloses wherein a second connector (i.e. the other gusset (122)) is exposed through a second one of the slots and coupled to the surface of the wrap (see Leatherman Figs. 6-15).
Regarding claim 3, Leatherman further discloses wherein the first connector and the second connector are each a pair of elastic straps (Leatherman [0035] and Fig. 15).
Regarding claim 4, Leatherman further discloses wherein the first connector and the second connector are coupled to an inner surface of the wrap (see Leatherman Figs. 6-15).
Regarding claim 6, Leatherman further discloses wherein the first connector and the second connector are formed from a continuous unitary strap (Leatherman [0035] and Fig. 15). 
Regarding claim 7, Leatherman further discloses wherein the first connector and the second connector are formed from an elastic or expandable material (Leatherman [0032 & 0035]).
Regarding claim 8, Leatherman further discloses wherein the receptacle is configured to receive a twelve ounce can of a beverage (see Leatherman Fig. 1).
Regarding claim 9, Leatherman further discloses wherein the receptacle is configured to be positioned between a collapsed position (see Leatherman Figs. 1-6), an expanded position (see Leatherman Figs. 7-14) and an extended position.
Regarding claim 11, Leatherman discloses a receptacle (10) comprising:
a wrap (20) configured to define a chamber (80 or 90) for receiving a container;
a pair of slots formed in the wrap (see Leatherman Figs. 6-15);
a first connector (i.e. in the form of a gusset (122)) exposed through a first one of the slots and coupled to a surface of the wrap; and
a second connector (i.e. the other gusset (122)) exposed through a second one of the slots and coupled to the surface of the wrap (Leatherman [0029-0043] and Figs. 1-15).
Regarding claim 12, Leatherman further discloses wherein the first connector and the second connector are each a pair of elastic straps (Leatherman [0035] and Fig. 15).
Regarding claim 13, Leatherman further discloses wherein the first connector and the second connector are coupled to an inner surface of the wrap (see Leatherman Figs. 6-15).
Regarding claim 15, Leatherman further discloses wherein the first connector and the second connector are formed from a continuous unitary strap (Leatherman [0035] and Fig. 15).
Regarding claim 16, Leatherman further discloses wherein the first connector and the second connector are formed from an elastic or expandable material (Leatherman [0032 & 0035]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 14, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leatherman in view of Story, Jr. (US 5622346; hereinafter Story).
Regarding claims 5 and 14, Leatherman as above further teaches all the structural limitations as set forth in claims 1 and 11 (respectively), except for wherein the first connector and the second connector have include a first strap and a second strap.
	Story is in the same field of endeavor as the claimed invention and Leatherman, which is a receptacle or holder. Story teaches a receptacle (i.e. in the form of a collapsible container holder) comprising: a wrap (i.e. vertical member (11)) configured to define a chamber for receiving a container (see Story Figs. 2-3); a pair of slots (i.e. the gap between the vertical member (11)) formed in the wrap; a first connector (i.e. any of the horizontal members (13)) exposed through a first one of the slots and coupled to a surface of the wrap; wherein the first connector include a first strap (i.e. the uppermost horizontal member (13)) and a second strap (i.e. the lowermost horizontal member (13); Story Col. 1 Ln. 62 – Col. 3 Ln. 37 and Figs. 1-5).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the first connector and the second connector (of Leatherman) to have a first strap and a second strap (as taught by Story) to allow for better adjustability and securement of the container being received in the wrap.  Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP §2144.04(V)(C) 
Regarding claim 17, Leatherman discloses a receptacle (10) comprising:
a wrap (20) configured to define a chamber (80 or 90) for receiving a container;
a pair of slots formed in the wrap (see Leatherman Figs. 6-15);
a first connector (i.e. in the form of a gusset (122)) exposed through a first one of the slots and coupled to a surface of the wrap; and
a second connector (i.e. the other gusset (122)) is exposed through a second one of the slots and coupled to the surface of the wrap (Leatherman [0029-0043] and Figs. 1-15).
	However, Leatherman fails to teach wherein the first connector and the second connector have include a first strap and a second strap.
	Story is in the same field of endeavor as the claimed invention and Leatherman, which is a receptacle or holder. Story teaches a receptacle (i.e. in the form of a collapsible container holder) comprising: a wrap (i.e. vertical member (11)) configured to define a chamber for receiving a container (see Story Figs. 2-3); a pair of slots (i.e. the gap between the vertical member (11)) formed in the wrap; a first connector (i.e. any of the horizontal members (13)) exposed through a first one of the slots and coupled to a surface of the wrap; wherein the first connector include a first strap (i.e. the uppermost horizontal member (13)) and a second strap (i.e. the lowermost horizontal member (13); Story Col. 1 Ln. 62 – Col. 3 Ln. 37 and Figs. 1-5).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the first connector and the second connector (of Leatherman) to have a first strap and a second strap (as taught by Story) to allow for better adjustability and securement of the container being received in the wrap.  Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP §2144.04(V)(C) 
Regarding claim 19, modified Leatherman as above further teaches wherein the receptacle is formed from a blank (see Leatherman Fig. 15).
Regarding claim 20, modified Leatherman as above further teaches wherein the receptacle is configured to receive a twelve ounce can (see Leatherman Fig. 1).

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leatherman in view of Dearing (US 20180044082; hereinafter Dearing).
Regarding claims 7 and 16, to the degree it can be argued that Leatherman does not teach wherein the first connector and the second connector are formed from an elastic or expandable material.
	Dearing is in the same field of endeavor as the claimed invention and Leatherman, which is a container sleeve having elastic or expandable portions. Dearing teaches a receptacle embodiment (i.e. in the form of an insulating sleeve; as shown in Figs. 1 and 3) comprising: a wrap (110 or 310) configured to define a chamber for receiving a container; a pair of slots (see Dearing Figs. 1 and 3) formed in the wrap; a first connector (i.e. in the form of gusset (190 or 320)) exposed through a first one of the slots and coupled to a surface of the wrap; a second connector (i.e. the other gusset (190 or 320)) exposed through a second one of the slots and coupled to the surface of the wrap; and wherein the first connector and the second connector are formed from an elastic or expandable material (Dearing [0005,0007-0008]).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first connector and the second connector (of Leatherman) out of a similar elastic material (as taught by Dearing) to allow the overall wrap to adjust to various cup shapes and sizes. Since, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP §2144.07

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leatherman in view of Tulp (US 20060043097; hereinafter Tulp).
Regarding claim 10, Leatherman as above further teaches all the structural limitations as set forth in claim 1, except for wherein indicia is formed on the surface of the wrap.
	Tulp is in the same field of endeavor as the claimed invention and Leatherman, which is a container sleeve. Tulp teaches a receptacle embodiment (i.e. in the form of a container sleeve (2); as shown in Fig. 1-3a) comprising: a wrap (4 and 6) configured to define a chamber for receiving a container; a pair of slots (see Tulp Figs. 1-3) formed in the wrap; a first connector (i.e. in the form of a first connection joint (8)) exposed through a first one of the slots and coupled to a surface of the wrap; a second connector (i.e. in the form of a second connection joint (10)) exposed through a second one of the slots and coupled to the surface of the wrap; and wherein indicia (i.e. in the form of image (24)) formed on the surface of the wrap (Tulp [0037-0043]).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a surface of the wrap (of Leatherman) with similar indicia (as taught by Tulp) to allow the user easily identify their personal receptacle or wrap. 
Examiner’s note: Further, applicant is reminded of the following: where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.) (“Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.”).  See MPEP §2111.05(B)

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claim 17) and further in view of Tulp (US 20060043097; hereinafter Tulp).
Regarding claim 18, Leatherman as above further teaches all the structural limitations as set forth in claim 17, except for wherein the wrap includes indicia thereon.
	Tulp is in the same field of endeavor as the claimed invention and Leatherman, which is a container sleeve. Tulp teaches a receptacle embodiment (i.e. in the form of a container sleeve (2); as shown in Fig. 1-3a) comprising: a wrap (4 and 6) configured to define a chamber for receiving a container; a pair of slots (see Tulp Figs. 1-3) formed in the wrap; a first connector (i.e. in the form of a first connection joint (8)) exposed through a first one of the slots and coupled to a surface of the wrap; a second connector (i.e. in the form of a second connection joint (10)) exposed through a second one of the slots and coupled to the surface of the wrap; and wherein indicia (i.e. in the form of image (24)) formed on the surface of the wrap (Tulp [0037-0043]).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a surface of the wrap (of Leatherman) with similar indicia (as taught by Tulp) to allow the user easily identify their personal receptacle or wrap. 
Examiner’s note: Further, applicant is reminded of the following: where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.) (“Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.”).  See MPEP §2111.05(B)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. V. P./
Examiner, Art Unit 3736

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736